Title: Introductory Note: To George Washington, [14 April 1794]
From: 
To: 



The threat of war with Great Britain in the spring of 1794 was met in the United States with proposals for reprisals, for strengthening American defenses, and for negotiation. Most individuals who urged negotiation also advocated that the task be entrusted to a special envoy. Secretary of State Edmund Randolph stated on April 6 that he was “among the first, if not the first, who suggested this mission” to Washington, while at the same time proposing that the nomination be postponed until “after congress shall have given nerve to our affairs.” It is not clear when Washington decided that such a mission was necessary, but it was sometime before he wrote to Randolph on April 15 of his intention to appoint “a special Envoy” to Great Britain. Some leading Republicans, who opposed the decision to nominate an envoy extraordinary, were particularly disturbed by reports that Hamilton might be that envoy. Rufus King’s notes concerning some of the events leading up to the appointment of an envoy to Great Britain indicate that he and Senators Oliver Ellsworth of Connecticut and George Cabot and Caleb Strong of Massachusetts made every effort to have Hamilton nominated. On March 12, 1794, Ellsworth had visited the President and as spokesman for the other Senators had described Hamilton as “the character whose qualifications afforded a very commanding preference.” Washington expressed “some doubts” about Hamilton, who according to the President “did not possess the general confidence of the Country—that there could be no doubt in his (the President’s) mind, but that there existance was of some consequence.” Convinced that Hamilton should secure the appointment, King turned to Robert Morris, Senator from Pennsylvania, informing him of Ellsworth’s interview with Washington and asking him, “if occasion required,” to support Hamilton’s appointment. On April 8, according to King, Washington sent for Morris “to consult him respecting an Envoyship to London.” When Washington said that he was considering John Adams, Hamilton, John Jay, and Thomas Jefferson for the mission, Morris “objected to the first, and the last—and expressed his preference for the second.”
King’s notes cite Randolph as the principal source of opposition to Hamilton’s appointment. According to King, “Every effort has been made through Randolph the Secretary of State to defeat Hamilton’s appointment—there is reason to suppose that Fauchette, the French Minister has not failed to employ his influence to this end. Randolph in Speaking to Hamilton upon the subject of the appointment, casually said, ‘at that time I had not conversed with Mr. Fauchette.’ After further conversation, Hamilton brought the Secretary back, by observing that he had said, ‘that at this time &c’ and then asked him whether Mr. Faucet had expressed any Opinion in opposition to the appointment. Randolph replied, that he would not be more particular; but the intimation which fell unguardedly from Randolph, being in reference to Hamilton’s aversion to the French Revolution, may be considered as satisfactory Evidence of the interference of the French Minister.”
After Randolph’s friend, James Monroe, Senator from Virginia, and his brother-in-law, John Nicholas, a member of the House of Representatives from the same state, had written to Washington strongly opposing Hamilton’s nomination and the policy of sending any envoy, the Secretary of State felt constrained to give Washington a “declaration of the most absolute and unequivocal ignorance of what was meditated and of what was done.” In the same letter of April 9, 1794, Randolph continued: “I cannot learn, that any body had undertaken to say, that you had determined to nominate any particular gentleman. At any rate nothing has fallen from me except the conversation which you permitted me to hold, upon the affair; and in which the individual was spoken of, only as a character, which stood forward.”
Nicholas had written to the President on April 6, 1794: “It is rumoured in the city that you are about to send an Envoy to the court of Great Britain and that your choice will probably fall on the Secretary of the treasury. You will pardon me for saying that the measure in itself is improper because unnecessary and that when connected with the instrument it bodes mischief to yourself and your country.… I cannot conceive it possible that Congress will adjourn without doing something which will no longer leave it optional with Great Britain to do us justice.… I confess myself astonished to hear the nomination which is made for this office at a time when perhaps more than half America have determined it to be unsafe to trust power in the hands of this person however remotely it is connected with many of the odious traits of his character—at a time when at least one half the legislature are afraid to exert themselves in the most trying situations of their country, lest his present powers should enable him to wrest them to purposes which he is supposed by them to entertain.… Did it never occur to you that the divisions of America might be ended by the sacrafice of this one man…?”
Monroe wrote to Washington at some length on April 11 concerning his objections to Hamilton’s nomination. After describing Hamilton as a member of a monarchial party strongly attached to the British and generally believed to have connections with the British administration, he added: “Should a person therefore of such character & principles be sent to England, and upon an occasion so attractive of the publick notice, it would not only furnish an opportunity for political intrigue against republicanism here, and against our connection with France, but as I have reason to believe, be regarded in America in a light, unfavorable to the authority appointing him, nor would it fail to be viewed by France, in respect to the byas of our publick councils, otherwise than with the strongest jealousy and dissatisfaction, and if the mission should not succeed in its object, and a state of things insue so as to require the friendship and cooperation of that country with this, our situation would be as mortifying as it would be alarming, nor could neither ask with propriety for aid, nor could she with pleasure grant it afterwards.”
Jefferson held similar views. On April 24, not having heard of Jay’s appointment, he wrote to Monroe: “… I learn by your letters & mr Madison; that a special mission to England is meditated, & H. the missionary. A more degrading measure could not have been proposed: and why is Pinckney to be recalled? For it is impossible he should remain there after such a testimony that he is not confided in.… I suspect too the mission, besides the object of placing the aristocracy of this country under the patronage of that government, has in view that of withdrawing H. from the disgrace & the public execrations which sooner or later must fall on the man who partly by creating fictitious debt, partly by volunteering in the payment of the debts of others, who could have paid them so much more conveniently themselves, has alienated for ever all our ordinary & easy resources, & will oblige us hereafter to extraordinary ones for every little contingency out of the common line; and who has lately brought the P. forward with manifestations that the business of the treasury had got beyond the limits of his comprehension.…”
In his letter to Washington of April 14, printed below, Hamilton removed himself from consideration for the post and suggested Jay’s nomination. According to Rufus King’s memorandum for April 12, “Mr. Jay arrived to hold a Circuit Court in Philadelphia. He came to my room, the Conversation soon turned to the present situation of the Country. I told him… that I had heard that the President had mentioned the Vice President, Hamilton, Jefferson, and him, as persons whom he had thought of for the Envoyship—That his friends were decided that it must be him, or Hamilton; that so far as regarded the particular knowledge of the Cabinet, and the details of Commerce, Hamilton might deserve the preference—but that in all other respects we should be perfectly satisfied with him—that these points were not very important and if on the other hand we consider weight of Character abroad, as well as at home, his appointment might be more advantageous than that of Hamilton. Besides that Hamilton was essential to his present Station. Mr. Jay made no reply respecting himself, but appeared fully to agree in the propriety of Hamilton’s appointment.”
Even before he received Hamilton’s letter of April 14 Washington had concluded that Hamilton’s nomination was out of the question and that he should give serious consideration to the selection of Jay. According to King, on April 8 Washington mentioned Jay’s name, among others, to Robert Morris. On April 15 he wrote to Jay: “At as early an hour this morning, as you can make convenient to yourself, I should be glad to see you.… I will expect to have the satisfaction of conversing with you on an interesting subject.” At his morning meeting with Jay, Washington offered him the envoyship, and on the afternoon of the same day, in the words of King, “Hamilton, Strong, Cabot, Ellsworth and myself, went to Mr. Jay… to press upon him the necessity which exists that he Should not decline the Envoyship—that in Short he was the only man in whom we could confide, and that we deemed the situation of the Country too interesting, and critical to permit him to hesitate.” On April 16, the Chief Justice told the President that he would accept the position as envoy, and on the same day Washington sent Jay’s appointment to the Senate. On April 19, the Senate approved the nomination.
